Title: From George Washington to Henry Laurens, 23 April 1778
From: Washington, George
To: Laurens, Henry

 

Sir
Valley Forge April 23: 1778

I take the liberty to transmit you a Letter, which I received yesterday from Governor Tryon, enclosing the draughts of the Two Bills, I forwarded before, with his certificate of the manner in which they came to his hands; accompanied by his more extraordinary and impertinent request, that through my means, the contents should be communicated to the Officers & Men of this Army. This Engine of Ministry, from Governor Livingstons account, is very industriously circulating Copies of these Draughts, in obedience to their and his Royal master’s mandates. The Letter, which I inclose, & a Triplicate came to hand at one time. Some future conveyance, it is probable, will present me the Duplicate.
I would also take the liberty to inclose you the Evening post No. 475 which Governor Livingston was so obliging as to send me yesterday. Were we not fully satisfied from our experience, that there are no artifices—no measures too black or wicked for the Enemy or their adherents to attempt, in order to promote their views, we might be astonished at the daring confidence, in defiance of the opinion of the World, manifested in a publication in this paper, purporting a Resolution of Congress of the 20th of February. This proceeding is infamous to the last degree, and calculated to produce the most baneful consequences, by exciting an opposition in the people to our drafting system, and embarrassing, at least, the only probable mode now left us, for raising Men. I think it of great importance that the Forgery should be announced in the most public manner, and am the more induced to this opinion from Govr Livingston’s account of the disagreable operation it has had, and is still likely to produce, if not contradicted. If it is, & with a few strictures, I should hope that it will excite, in the breasts of all our Countrymen, a just and generous contempt of the Enemy for such a dirty—wicked proceeding.
I was last night honored with your favor of the 18th Instant with the proceedings alluded to. A general plan of operations for the campaign is indispensibly essential to be settled. I have thought much upon the subject and some propositions respecting it, were put in the hands of all the General Officers here on Tuesday Evening, for their consideration. I also intended to send a Messenger this day to meet General Gates, supposing him to be on his way to Hudson’s river, and to request, his call at this Camp, that we might enter into a full and free discussion of the point. There is not a moment to be delayed, in forming some general system, in my opinion, and I only wait the arrival of Generals

Gates and Mifflin, to summon a Council for the purpose. I have the Honor to be with great respect Sir Yr Most Obedt Servant

Go: Washington


P.S. It is confidently reported and I have little doubt of the truth of it, that Sir Wm Howe is recalled, & that Genl Clinton is to succeed him in command. I have also the pleasure to transmit a List of sundry Officers exchanged on the 21st Inst.

